Exhibit 10.2

Change in Control Agreement

Tier IV



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

Contents

 

 

Article 1.

   Establishment, Term, and Purpose      1   

Article 2.

   Definitions      2   

Article 3.

   Change in Control Severance Benefits      9   

Article 4.

   Notice of Termination; Resignation as Officer and Director      13   

Article 5.

   Restrictive Covenants and Clawback      13   

Article 6.

   Excise Tax      16   

Article 7.

   Dispute Resolution and Notice      18   

Article 8.

   Successors and Assignment      19   

Article 9.

   Miscellaneous      19   

Exhibit A.

   General Release Agreement      24   



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

Change in Control Agreement

THIS CHANGE IN CONTROL AGREEMENT (hereinafter referred to as this “Agreement”)
is made, entered into, and effective as of            , 20         (hereinafter
referred to as the “Effective Date”), by and
between                                         , a Michigan corporation,
(hereinafter referred to as the “Employer”)
and                                         (hereinafter referred to as the
“Executive”).

WHEREAS, the Board of Directors of CMS Energy Corporation, a Michigan
corporation (hereinafter referred to as “CMS Energy Corporation”) has approved
entering into change in control agreements with certain key executives as being
necessary and advisable for the success of CMS Energy Corporation;

WHEREAS, the Executive is currently employed
at                                         , by the Employer in a key management
position as                                         ;

WHEREAS, the Board of Directors of CMS Energy Corporation wants to provide the
Executive with a measure of financial security in the event of a change in
control of CMS Energy Corporation as defined in this Agreement; and

WHEREAS, both the Executive and the Employer seek to have any proposal involving
a change in control of CMS Energy Corporation as defined in this Agreement be
considered by the Executive objectively and with reference only to the business
interests of CMS Energy Corporation and its shareholders.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements of the Executive and the Employer and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Executive and the Employer, intending to be legally bound, agree as follows:

 

Article 1. Establishment, Term, and Purpose

This Agreement will commence on the Effective Date and shall continue in effect
until December 31, 2012. However, at December 31, 2012, and, if extended, at the
end of each additional year thereafter, the term of this Agreement shall be
extended automatically for one (1) additional year, unless the Committee (as
defined in Section 2.13 herein) delivers notice six (6) months prior to the end
of such term, or extended term, to the Executive, stating that the Agreement
will not be extended. In such case, the Agreement will terminate at the end of
the term, or extended term, then in progress. However, in the event of a Change
in Control (as defined in Section 2.10 herein) of CMS Energy Corporation, the
term of this Agreement shall automatically be extended to the earlier of (i) the
date that is two (2) years from the date of the Change in Control if the current
term of this Agreement has less than two (2) full years

 

1



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

remaining until its expiration or (ii) the date the Executive attains age 65. If
the term of this Agreement is not extended, the Employer is not obligated to pay
any severance benefits under Section 3.2 herein for a Change in Control that
happens after the expiration of the term of this Agreement. In addition,
notwithstanding the above, any obligation of the Employer arising during the
term of this Agreement shall survive the termination of this Agreement until
paid in full, provided that the Executive has provided or received a Notice of
Termination within the applicable time limitations under Section 2.26 herein.
Notwithstanding the forgoing, the obligations of the Executive under Article 5
herein shall continue in effect and survive the expiration of the term of this
Agreement.

 

Article 2. Definitions

Whenever used in this Agreement, the following terms shall have the meanings set
forth below:

 

  2.1

“Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act.

 

  2.2

“Agreement” means this agreement, including the “whereas” clauses and Exhibit A.

 

  2.3

“Base Annual Salary” means the greater of the Executive’s full annual salary,
whether or not any portion thereof is paid on a deferred basis, at: (i) the
Effective Date of Termination, or (ii) at the date of the Change in Control. It
does not include any incentive compensation in any form, bonuses of any type or
any other form of monetary or nonmonetary compensation other than salary.

 

  2.4

“Beneficial Owner” has the meaning set forth in Rule 13d-3 under the Exchange
Act.

 

  2.5

“Beneficiary” means the persons or Entities designated by the Executive pursuant
to Section 9.5 herein.

 

  2.6

“Benefit plan clawback provision” has the meaning set forth in Section 5.1(g)
herein.

 

  2.7

“Bonus-based payment” has the meaning set forth in Section 5.1(g) herein.

 

  2.8

“Board” means the Board of Directors of CMS Energy Corporation.

 

  2.9

“Cause” is determined solely by the Committee in the exercise of good faith and
reasonable judgment, and means the occurrence of any one or more of the
following:

 

  (a)

The continued failure by the Executive to substantially perform his or her
duties of employment (other than any such failure resulting from the Executive’s
Disability), after a demand for substantial performance is delivered to the
Executive that identifies the manner in which the Committee believes that the
Executive has not substantially performed his or her duties, and the Executive
has failed to remedy the situation within a reasonable period of time specified
by the Committee which shall not be less than 30 days; or

 

2



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

  (b)

The Executive’s (i) indictment for a felony or (ii) a conviction for a
misdemeanor involving fraud, embezzlement, theft, misappropriation, or failure
to be truthful; or

 

  (c)

The Executive’s (i) gross negligence, (ii) failure or refusal, on request or
demand by the Employer or any governmental authority, to provide testimony to or
to cooperate with any governmental regulatory authority, or any other similar
non-cooperation by the Executive, (iii) willful engaging in misconduct
materially or demonstrably injurious to the business or reputation (by adverse
publicity or otherwise) of CMS Energy Corporation or its Affiliates, monetarily
or otherwise, or (iv) violation of a material provision of the Employer’s code
of conduct and code of ethics, including but not limited to violations of the
Employer’s policies relating to substance abuse and discrimination; or

 

  (d)

The Executive’s breach of the terms of Article 5 herein.

However, for purposes of clause (c), no act or failure to act on the Executive’s
part shall be considered “willful” if done, or omitted to be done, by the
Executive (i) in good faith and (ii) with reasonable belief that his or her
action or omission was in the best interest of CMS Energy Corporation or its
Affiliates.

 

  2.10

“Change in Control” means a change in control of CMS Energy Corporation, and
shall be deemed to have occurred upon the first to occur of any of the following
events:

 

  (a)

Any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of CMS Energy Corporation (not including in the securities
beneficially owned by such Person any securities acquired directly from CMS
Energy Corporation or its Affiliates) representing thirty percent (30%) or more
of the combined voting power for the election of directors of CMS Energy
Corporation’s then outstanding equity securities with the power under ordinary
circumstances to vote for the election of directors, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (i) of Section 2.10 (c) below; or

 

  (b)

The following individuals cease for any reason to constitute a majority of
directors then serving: individuals who, on the Effective Date, constitute the
Board and any new director (other than a director whose initial assumption of
office is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation, relating to the election of directors
of CMS Energy Corporation) whose appointment or election by the Board or
nomination for election by CMS Energy Corporation’s stockholders was

 

3



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

 

approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on the Effective Date or whose
appointment, election or nomination for election was previously so approved or
recommended; or

 

  (c)

The consummation of a merger or consolidation of CMS Energy Corporation or any
direct or indirect subsidiary of CMS Energy Corporation with any other
corporation or other entity, other than: (i) any such merger or consolidation
which involves either CMS Energy Corporation or any such subsidiary and would
result in the voting securities of CMS Energy Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of CMS Energy
Corporation or its Affiliates, at least fifty-one percent (51%) of the combined
voting power of the voting securities of CMS Energy Corporation or the surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation and immediately following which the individuals who comprise the
Board immediately prior thereto constitute at least a majority of the board of
directors of CMS Energy Corporation, the entity surviving such merger or
consolidation or, if CMS Energy Corporation or the entity surviving such merger
is then a subsidiary, the ultimate parent thereof; or (ii) a merger or
consolidation effected to implement a recapitalization of CMS Energy Corporation
(or similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of CMS Energy Corporation (not including
in the securities beneficially owned by such Person any securities acquired
directly from CMS Energy Corporation or its Affiliates) representing thirty
percent (30%) or more of the combined voting power of CMS Energy Corporation’s
then outstanding securities; or

 

  (d)

Either (1) the stockholders of CMS Energy Corporation approve a plan of complete
liquidation or dissolution of CMS Energy Corporation and such plan is
consummated, or (2) there is consummated an agreement for the sale, transfer or
disposition by CMS Energy Corporation of all or substantially all of CMS Energy
Corporation’s assets (or any transaction having a similar effect). For purposes
of clause (d)(2), (i) the sale, transfer or disposition of a majority of the
shares of common stock of Consumers Energy Company shall constitute a sale,
transfer or disposition of substantially all of the assets of CMS Energy
Corporation and (ii) the sale, transfer or disposition of subsidiaries or
affiliates of CMS Energy Corporation, singly or in combinations, or their
assets, only qualifies as a Change in Control if it satisfies the substantiality
test contained in that clause and the Board of CMS Energy Corporation’s
determination in that regard is final. In addition, for purposes of clause
(d)(2), the sale, transfer or disposition of assets has to be in a transaction
or series of transactions closing within six (6) months after the

 

4



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

 

closing of the first transaction in the series, other than with an entity in
which at least fifty-one (51%) of the combined voting power of the voting
securities is owned by stockholders of CMS Energy Corporation in substantially
the same proportions as their ownership of CMS Energy Corporation immediately
prior to such transaction or transactions and immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of the entity to which such assets are
sold, transferred or disposed or, if such entity is a subsidiary, the ultimate
parent thereof.

Notwithstanding the foregoing clauses (a), (c) and (d), a “Change in Control”
shall not be deemed to have occurred by virtue of the consummation of any
transaction or series of integrated transactions closing within six (6) months
after the closing of the first transaction in the series immediately following
which the record holders of the common stock of CMS Energy Corporation
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of CMS Energy Corporation immediately following
such transaction or series of transactions.

 

  2.11

“Change in Control Severance Benefits” has the meaning ascribed to the same in
Article 3 herein.

 

  2.12

“Code” means the United States Internal Revenue Code of 1986, as amended, and
any successors thereto.

 

  2.13

“Committee” means the Compensation and Human Resources Committee of the Board or
any other committee appointed by the Board to perform the functions of the
Compensation and Human Resources Committee. The Committee is responsible for the
administration of this Agreement and shall interpret and apply the provisions of
this Agreement. Notwithstanding the above, the Committee may obtain and rely
upon advice from consultants, attorneys and advisors of its choice in making
determinations concerning this Agreement.

 

  2.14

“Direct Competitor” has the meaning set forth in Section 5.1(a) herein.

 

  2.15

“Disability” means a determination by the insurer or third-party administrator
under an individual and/or group disability policy covering the Executive that
the Executive is totally and permanently disabled as defined in the policy, or
if there is no such coverage, then a disability that satisfies the requirements
of total and permanent disability under Section 22(e) of the Code.

 

  2.16

“Effective Date” means the date of this Agreement set forth in the first
paragraph of this Agreement.

 

  2.17

“Effective Date of Termination” means the first day of any month following the
date on which a Qualifying Termination occurs, as provided under Section 2.28

 

5



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

 

herein, which triggers the payment of Change in Control Severance Benefits
hereunder. Such first day of such month shall be specified in the Notice of
Termination. If Executive is otherwise eligible for retirement, he or she may
elect to retire on the Effective Date of Termination without waiving any Change
in Control Severance Benefits to which he or she may be entitled pursuant to
this Agreement.

 

  2.18

“Employer” means the corporation named in the first paragraph of this Agreement
as the Employer.

 

  2.19

“Entity” means any corporation, partnership, limited liability company, joint
venture, sole proprietorship or firm.

 

  2.20

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

  2.21

“Excess Parachute Payment” and “Parachute Payment” have the meanings set forth
in Section 6.1 herein.

 

  2.22

“Excise Tax” has the meaning set forth in Section 6.1 herein.

 

  2.23

“Executive” means the individual named in the first paragraph of this Agreement.

 

  2.24

“Exempt Person” has the meaning set forth in Section 5.1(b) herein.

 

  2.25

“Good Reason” exists only on the date of a Change in Control or during the
twenty-four (24) months which follow a Change in Control and means, without the
Executive’s express prior consent, the occurrence of any one or more of the
following:

 

  (a)

The assignment to the Executive of duties materially inconsistent with the
Executive’s position (including status, offices, titles, and reporting
requirements), authority, duties or responsibilities as in effect on the
Effective Date, or any action by the Employer which results in a material
diminution of the Executive’s position, authority, duties, or responsibilities
as constituted as of the Effective Date (excluding an isolated, insubstantial,
and inadvertent action which is remedied by the Employer promptly after receipt
of notice thereof given by the Executive), provided, however that a Change in
Control which results in the Employer becoming controlled by another Entity,
after which the Executive’s position, authority, duties or responsibilities do
not, taken as a whole, change (except in respect of the Persons or Entities to
which he or she reports or the duties he or she performs due to becoming
controlled by such other Entity), shall not constitute a material change in the
Executive’s position, authority, duties or responsibilities; or

 

  (b)

Materially reducing the Executive’s Base Salary; or

 

6



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

  (c)

Materially reducing the Executive’s targeted annual incentive opportunity; or

 

  (d)

Materially reducing the Executive’s targeted long-term incentive opportunity; or

 

  (e)

A material failure to maintain the Executive’s aggregate amount of benefits
under, or relative level of participation in, employee benefit or retirement
plans, policies, practices, or arrangements of a material nature available to
employees of CMS Energy Corporation and its Affiliates and in which the
Executive participates as of the date of a Change in Control; or

 

  (f)

A material breach of this Agreement by the Employer which is not remedied by the
Employer after receipt of notice of such breach delivered by the Executive to
the Committee; or

 

  (g)

Any successor company fails or refuses to assume the obligations owed to
Executive under this Agreement in their entirety, as required by Section 8.1
herein; or

 

  (h)

The Executive is required to be based at a location in excess of thirty-five
(35) miles from both (i) the Executive’s primary residence and (ii) the location
of the Executive’s principal job location or office, both immediately prior to a
Change in Control, except for required travel on the Employer’s or CMS Energy
Corporation’s business to an extent substantially consistent with the
Executive’s prior business travel obligations.

Notwithstanding the above, (i) no amendment of, or termination and replacement
of, any annual or long term incentive plan, or benefit or retirement plan,
policy, practice or arrangement referred to in (c) (d) or (e) above, shall be
deemed to constitute Good Reason so long as the opportunities or amounts
referred to therein remain unchanged after such amendment or such termination
and replacement; and (ii) the Executive must provide notice to the Employer of
the existence of Good Reason not more than ninety (90) days after the initial
existence of the circumstance that constitutes Good Reason as set forth above
and provide a period of thirty (30) days for the Employer to remedy the
circumstance giving rise to the Good Reason and thus not have to pay the Change
in Control Severance Benefits as provided for under Section 3.2 herein;
provided, however, that the failure by the Executive to give such notice within
such ninety (90) days shall constitute a waiver of such Good Reason by the
Executive in that instance. The remedying of any circumstances by Employer or
the failure of the Executive to give such notice as aforesaid, shall not impair
Executive’s right to claim Good Reason based upon a recurrence of such
circumstances or the occurrence of different circumstances within the time
period (twenty-four (24) months following a Change in Control) specified in the
first sentence of this section. All provisions and interpretations relating to
Good Reason are to be applied consistent with Section 409A of the Code and the
applicable Treasury Regulations at Section 1.409A-1(n)(2), and their successors
(“Section 409A”).

 

7



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

  2.26

“Notice of Termination” shall be provided for a Qualifying Termination and shall
mean a notice which shall indicate the specific termination provision in this
Agreement relied upon, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for a Qualifying Termination. The
notice shall provide a specific date (i) on which a Qualifying Termination has
occurred and (ii) designated as the Effective Date of Termination. Such Notice
of Termination when provided by the Executive for Good Reason as set forth in
Section 2.25 herein (prior to the expiration of the ninety (90) day notice and
after the thirty (30) day cure period described in Section 2.25 herein) shall be
consistent with the requirements of Section 409A.

 

  2.27

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as provided in Section 13(d).

 

  2.28

“Qualifying Termination” means:

 

  (a)

A termination of the Executive’s employment by the Employer on the date of a
Change in Control or during the twenty-four (24) months which follow a Change in
Control for reasons other than death, Disability, or Cause pursuant to a Notice
of Termination delivered to the Executive by the Employer; or

 

  (b)

A termination by the Executive for Good Reason on the date of a Change in
Control or during the twenty-four (24) months which follow a Change in Control
pursuant to a Notice of Termination delivered to the Employer by the Executive.

 

  2.29

“Reduced Payment Amount” has the meaning set forth in Section 6.2 herein.

 

  2.30

“Release” means the signed release of claims and resignation of all positions as
an officer or director of the Employer and any company affiliated with the
Employer, which shall be substantially in the form attached hereto as Exhibit A.

 

  2.31

“Section 409A” has the meaning set forth in Section 2.25 herein.

 

  2.32

“SERP” means the retirement plan applicable to the Executive and entitled
“Supplemental Executive Retirement Plan for the Employees of CMS
Energy/Consumers Energy Company,” dated December 1, 2007, as amended, or under
the successor or replacement of such retirement plan if it is then no longer in
effect. [For the Executives covered under the defined contribution supplemental
executive retirement plan, the following definition shall be used: “means the
retirement plan applicable to the Executive and entitled “Defined Contribution
Supplemental Executive Retirement Plan” dated April 11, 2011, as amended, or
under the successor or replacement of such retirement plan if it is then no
longer in effect.]

 

8



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

  2.33

“Total Payments” has the meaning set forth in Section 6.1 herein.

 

Article 3. Change in Control Severance Benefits

 

  3.1

Right to Change in Control Severance Benefits.

 

  (a)

Change in Control Severance Benefits. The Executive shall be entitled to receive
from the Employer Change in Control Severance Benefits, as described in
Section 3.2 herein, if a Qualifying Termination of the Executive’s employment
satisfying the definitions contained in Section 2.28(a) or (b) herein has
occurred on the date of a Change in Control or within twenty-four (24) months
immediately following a Change in Control. Benefits received by the Executive
under the pension plan and SERP (or any replacement or successor plans thereto)
shall not be used as an offset to the level of Change in Control Severance
Benefits owed to Executive. The Effective Date of Termination will be the date
the Executive experiences a separation from service with the service recipient,
as those terms are defined under Section 409A.

 

  (b)

No Change in Control Severance Benefits. The Executive shall not be entitled to
receive Change in Control Severance Benefits under this Agreement if the
Executive’s employment with the Employer ends for reasons other than a
Qualifying Termination.

 

  (c)

Waiver and Release. The Executive shall sign and return to the Employer a
Release to be eligible for payment of Change in Control Severance Benefits under
Section 3.2 herein. Attached hereto as Exhibit A and incorporated by reference
in this Agreement is the form of release Executive shall sign and return to
qualify for Change in Control Severance Benefits under this Agreement. No
payment will be made until the seven (7) day right to revocation of the Release
has elapsed.

 

  (d)

No Duplication of Severance Benefits. If the Executive receives Change in
Control Severance Benefits, any other severance benefits received by employees
not covered by this Agreement, if any, to which the Executive is entitled shall
be reduced on a dollar-for-dollar basis with respect to Change in Control
Severance Benefits paid pursuant to this Agreement so that there is no
duplication of severance benefits.

 

9



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

  3.2

Description of Change in Control Severance Benefits. In the event the Executive
becomes entitled to receive Change in Control Severance Benefits, as provided in
Section 3.1(a) herein, the Employer (subject to Section 3.1(c)) shall provide
the Executive with the following:

 

  (a)

A lump-sum amount paid within thirty (30) calendar days following the Effective
Date of Termination equal to the sum of the Executive’s unpaid salary,
unreimbursed business expenses, and unreimbursed allowances owed to the
Executive through and including the Effective Date of Termination. In the event
the Executive is terminated following a performance year under the Officer
Incentive Compensation Plan but prior to payment of a bonus for such year, the
Executive will not forfeit such bonus but shall receive any payment when the
same is paid to active employees. To the extent, if any, the Executive has
elected to defer any bonus, any payments due under this provision corresponding
to the amount of the deferral shall be paid or deferred in accordance with the
terms elected by the Executive with respect to said plan under which the bonus
is deferred.

 

  (b)

A lump-sum amount, paid within thirty (30) calendar days following return of the
signed Release (but not prior to the lapse of the seven (7) day revocation
period), which shall be provided not more than fifteen (15) days after delivery
to the Employer or delivery to the Executive, as applicable, of a Notice of
Termination, equal to [three (3)] [two (2)] times the sum of the following:
(A) the Executive’s Base Annual Salary and (B) the Executive’s annual target
bonus opportunity for the plan year in which the Qualifying Termination occurs.
Notwithstanding the above, to the extent that at the time of the Qualifying
Termination the Executive is age [62] [63] or older, the amount payable under
this provision shall be equal to the product of (x) the sum of A and B above,
multiplied by (y) a fraction the numerator of which shall be equal to the number
of full and partial months during the period commencing on the Effective Date of
Termination and ending on the Executive’s 65th birthday and the denominator of
which shall be [thirty-six (36)] [twenty-four (24)]. . Prior to such reduction,
the Committee shall determine that the Executive is a bona fide executive as
that term is defined in the Age Discrimination in Employment Act (“ADEA”) and
that the other provisions relating to mandatory retirement of an executive under
ADEA are satisfied.

 

10



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

  (c)

A lump-sum amount, paid within thirty (30) calendar days following return of the
signed Release (but not prior to the lapse of the seven (7) day revocation
period), which shall be provided not more than fifteen (15) days after delivery
to the Employer (but not earlier than the expiration of the thirty (30) day cure
period, if applicable) or delivery to the Executive, as the case may be, of a
Notice of Termination, equal to the Executive’s annual target bonus opportunity
for the plan year in which the Qualifying Termination occurs adjusted on a pro
rata basis for the number of days that have elapsed to the Effective Date of
Termination during such plan year (as compared to the total plan year, 365
days.) To the extent, if any, the Executive has elected to defer any bonus under
the applicable bonus plan, any payments due under this provision corresponding
to the amount of the deferral shall be paid in accordance with the payment terms
elected by the Executive with respect to the plan under which the bonus is
deferred.

 

  (d)

The Executive and the Employer agree that a portion of the lump-sum amount,
payable under (b) above, shall be as consideration for the Executive entering
into the noncompete and other restrictive covenants as described in Article 5
herein. The value of the consideration for the noncompete and other restrictive
covenants will be determined by an independent valuation consultant selected by
the Committee for the sole purpose of determining what portion of the total
consideration (which total shall not change as a result of such computation)
should, on the basis of value, be allocated to the noncompete and other
restrictive covenants as described in Article 5 herein.

 

  (e)

The Employer shall provide the Executive continued health coverage or, at
Employer’s option, payments to defray the cost of continued health coverage for
[twenty-four (24)] [thirty-six (36] months following the Effective Date of
Termination, generally in accordance with rules and provisions under the
Consolidated Omnibus Budget Reconciliation Act of 1985, provided that (i) the
Employer shall pay 100% of the monthly cost of such continued health coverage
during such [twenty-four (24)] [thirty-six (36)] – month period and (ii) such
continued health coverage shall terminate when the Executive becomes eligible
for comparable health coverage under a new employer.

 

  (f)

Immediate extension (as allowable by Section 6.10 of Article VI of the plan
entitled “CMS Energy Corporation Performance Incentive Stock Plan,” dated
August 1, 2010, as amended) by one (1) year after the Effective Date of
Termination of the period for the Executive to exercise any outstanding stock
options or stock appreciation rights granted by the Committee to Executive
pursuant to said Article VI, subject to earlier termination of such option or
stock appreciation right in accordance with the terms of such plan.

 

  (g)

Immediate vesting and distribution to the Executive (as allowable by the second
sentence of Section 7.2(h) of Article VII of the plan entitled “CMS Energy
Corporation Performance Incentive Stock Plan (PISP))” dated August

 

11



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

 

1, 2010, as amended) within forty-five (45) days after delivery of the Notice of
Termination of all outstanding shares of restricted stock previously awarded to
Executive pursuant to said Article VII. Any portion of an award of restricted
stock subject to future performance goals based on absolute total shareholder
return, will vest as if the target performance had been achieved. The portion of
any award based on relative shareholder return will vest pro rata based upon the
number of days into the performance period up to the Change in Control date,
using the target number of shares as the basis for the pro ration. For any award
of restricted stock that is tenure based, the number of shares distributed to
the Executive shall assume that all requirements with respect to tenure are
satisfied by the Executive. Otherwise, the terms of said plan shall govern and
be applied.

 

  (h)

If the Executive is a participant in the SERP, the Executive’s retirement
benefits under the SERP will become fully vested as of the Effective Date of
Termination and shall not be subject to further vesting requirements or to any
forfeiture provisions. In addition the Executive shall be provided the
following: (i) an additional thirty-six (36) [24] months of Preference Service
(as defined in the SERP) for purposes of the SERP in accordance with Section III
of the SERP, subject, however, to the total of Preference Service plus
Accredited Service being limited to a maximum of thirty-five (35) years under
the SERP, and (ii) one third [half] of the amount paid to the Executive pursuant
to clause (b) of this Section 3.2 shall be considered a year of Earnings plus
Incentive Compensation (as the terms are defined in the SERP) for each of three
[two] (3)[(2)] plan years and shall be included when determining the highest
five years for purposes of computing Final Executive Pay under the SERP (as
defined in the SERP). [Note: For persons with 2 years of benefits under section
3.2(b), use bracketed substitute items in prior sentence] [For an executive in
the defined contribution supplemental executive retirement plan the following
replaces the above: “If the Executive is a participant in the SERP, the
Executive’s account balance under the SERP will become fully vested as of the
Effective Date of Termination and shall not be subject to further vesting
requirements or to any forfeiture provisions. The Executive shall have added to
his or her account balance under the SERP, within fifteen (15) days of delivery
of the Notice of Termination, an amount equal to fifteen percent (15%) [10% in
the case of those Executives in salary grades E-3 through E-5] of the amount
paid to the Executive under clauses (b) and (c) of this Section 3.2. “]

 

  (i)

For purposes of (1) the Executive’s retirement, (2) the SERP and (3) benefits
not expressly discussed in clauses (a) through (h) of this Section 3.2, but
which are available to the general employee population or available only to
officers and implemented with contracts with third parties, the benefit plan
descriptions covering all employees and the retirement plan and the SERP plan
descriptions and contracts with third parties covering officers in place at the
time of the Effective Date of Termination control the Executive’s treatment
under those

 

12



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

 

plans and contracts. All rights of the Executive to indemnification as an
officer or an employee will be determined under any applicable indemnification
policy in effect at the time the matter giving rise to the need for
indemnification is alleged to have occurred, or at the time immediately before
the Change in Control, at the election of the Executive. For any other benefits
only available to officers, if those benefits are not expressly discussed in
clauses (a) through (h) of this Section 3.2, those benefits are terminated for
the Executive as of the Effective Date of Termination.

 

Article 4. Notice of Termination; Resignation As Officer and Director

 

  4.1

Any Qualifying Termination of the Executive’s employment shall be communicated
by a Notice of Termination which shall indicate the specific termination
provision in this Agreement relied upon, and shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for a Qualifying
Termination. The Notice of Termination shall also provide a specific date (i) on
which a Qualifying Termination has occurred and (ii) that is designated as the
Effective Date of Termination.

 

  4.2

On or before the Effective Date of Termination, the Executive shall submit to
the Employer his or her written resignation as (i) an officer of the Employer
and of all Affiliates and (ii) a member of the board of directors of the
Employer and of all Affiliates.

 

Article 5. Restrictive Covenants and Clawback

 

  5.1

The following shall apply after any termination (including, without limitation,
due to retirement, disability or resignation for any reason) of the Executive’s
employment, whether prior to or following a Change in Control:

 

  (a)

Noncompetition. During the term of employment and for a period of twenty-four
(24) months after the date of the termination of the Executive’s employment, the
Executive shall not: (i) directly or indirectly, separately or acting or
conspiring with any Person or Entity whether or not employed by CMS Energy
Corporation or any of its Affiliates, engage in or prepare to engage in or have
a financial or other interest in any business which is a Direct Competitor (as
defined below); or (ii) serve as an employee, agent, partner, member,
shareholder, director, or consultant, or in any other capacity whatsoever
participate, engage, or have a financial or other interest in, any business
which is a Direct Competitor; provided, however, that notwithstanding anything
to the contrary contained in this Agreement, the Executive may own up to two
percent (2%) of the outstanding shares of the capital stock of an Entity whose
shares are registered under Section 12 of the Exchange Act.

A “Direct Competitor” means an Entity engaged in the business of (1)(a) selling
electric power or natural gas at retail or wholesale within the State of
Michigan

 

13



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

or (b) selling electric power at wholesale within the market area in which an
electric generating plant owned by an Affiliate of CMS Enterprises Company is
located or (c) storing natural gas within the State of Michigan or
(d) generating, transmitting or distributing electricity or natural gas within
the State of Michigan, or (2) developing an electric generating plant within the
State of Michigan or a market area in which an electric generating plant owned
by an Affiliate of CMS Enterprises Company is located. A “Direct Competitor”
also means any Entity that the Committee designates as a Direct Competitor,
prior to the termination date specified in a Notice of Termination, that it
believes, in good faith, is a competitor to CMS Energy Corporation or its
Affiliates.

 

  (b)

Confidentiality. The Employer has advised the Executive and the Executive
acknowledges that it is the policy of CMS Energy Corporation and its Affiliates
to maintain as secret and confidential all Protected Information (as defined
below), and that Protected Information has been and will be developed at
substantial cost and effort to CMS Energy Corporation and its Affiliates. The
Executive shall not at any time, directly or indirectly, divulge, furnish, or
make accessible to any person or Entity (other than as may be required in the
regular course of the Executive’s employment), nor use in any manner, either
during the term of employment or after termination, for any reason, any
Protected Information, or cause any such information of CMS Energy Corporation
and its Affiliates to enter the public domain.

“Protected Information” means trade secrets, confidential and proprietary
business information of CMS Energy Corporation and its Affiliates and any other
information of CMS Energy Corporation and its Affiliates, including, but not
limited to, customer lists (including potential customers), sources of supply,
processes, plans, materials, pricing information, internal memoranda, marketing
plans, internal policies, and products and services which may be developed from
time to time by CMS Energy Corporation and its Affiliates and their agents or
employees, including the Executive; provided, however, that information that is
in the public domain (other than as a result of a breach of this Agreement),
approved for release by CMS Energy Corporation or its Affiliates or lawfully
obtained from third parties who are not bound by a confidentiality agreement
with CMS Energy Corporation or its Affiliates, is not Protected Information.
Notwithstanding the foregoing, nothing in this subsection is to be construed as
prohibiting the Executive from providing information to a state or federal
agency, legislative body or one of its committees or a court with jurisdiction
when the Executive is legally required to do so, provided that promptly after
being notified of such requirement the Executive notifies the Employer, or from
disclosing Protected Information to the Executive’s spouse, attorney and/or his
or her personal tax and financial advisors as reasonably necessary or
appropriate to advance the Executive’s tax, financial and other personal
planning (each an “Exempt Person”), provided, however, that any disclosure or
use (beyond the specific purpose for which it was released to such Exempt
Person) of Protected Information by an Exempt Person shall be deemed to be a
breach of this Section 5.1(b) by the Executive.

 

14



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

  (c)

Nonsolicitation. During the term of employment and for a period of twelve
(12) months after the date of the termination of the Executive’s employment, the
Executive shall not: (i) employ or retain or solicit for employment or arrange
to have any other person or Entity employ or retain or solicit for employment or
otherwise participate in the employment or retention of any person who (x) is an
employee or consultant of CMS Energy Corporation or its Affiliates or (y) was an
employee or consultant of CMS Energy Corporation or its Affiliates at any time
during the twelve (12) month period immediately preceding the date of the
occurrence of the activity described in clause (i); or (ii) solicit suppliers or
customers of CMS Energy Corporation or its Affiliates or induce any such person
to terminate their relationship with them.

 

  (d)

Cooperation. The Executive shall fully and unconditionally cooperate with CMS
Energy Corporation and its Affiliates and their attorneys in connection with any
and all lawsuits, claims, investigations, or similar proceedings that have been
or could be asserted at any time arising out of or related in any way to the
Executive’s employment or activities on behalf of CMS Energy Corporation and its
Affiliates.

 

  (e)

Nondisparagement. The provisions of this Section 5.1(e) apply at all times
following the termination of the Executive’s employment for any reason: The
Executive shall not disparage CMS Energy Corporation or its Affiliates or their
officers and/or directors, or otherwise make comments harmful to their
reputations. The Executive further shall not testify or act in any capacity as a
paid or unpaid expert witness, advisor or consultant or otherwise on behalf of
any person or Entity that has or may have any claim, demand, action, suit, cause
of action, or judgment against CMS Energy Corporation or its Affiliates, or in
any regulatory agency proceeding in a manner adverse to their interests. The
executive officers and directors of CMS Energy Corporation and its Affiliates
shall not disparage the Executive or otherwise make comments harmful to the
Executive’s reputation. Notwithstanding the foregoing, nothing in this
Section 5.1(e) prohibits the Executive or representatives of CMS Energy
Corporation or its Affiliates from testifying truthfully under oath in any
judicial, administrative or legislative proceedings or in any arbitration,
mediation or other similar proceedings where his or her testimony has been
legally compelled or pursuant to Section 7.1 herein.

 

  (f)

Return of the Employer Property. The Executive agrees that upon termination of
employment he or she shall return all property of the Employer or any Affiliate
now in his or her possession.

 

  (g)

Clawback Relating to Illegal Acts or Restatement of Corporation’s Financial
Statements. If, due to a restatement of CMS Energy Corporation’s or an
Affiliate’s publicly disclosed financial statements or otherwise, the Executive
is subject to an obligation to make a repayment to CMS Energy

 

15



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

 

Corporation or an Affiliate pursuant to a clawback provision contained in a SERP
Plan, the PISP, a bonus plan or other benefit plan (a “benefit plan clawback
provision”) of CMS Energy Corporation or its Affiliate, it shall be a
precondition to the obligation of Employer to make any payment under this
Agreement, that the Executive fully repay to CMS Energy Corporation or its
Affiliate any amounts owing under such benefit plan clawback provision. The
payments under this Agreement are further subject to any provision of law which
may require the Executive to forfeit or repay any benefits provided hereunder
that are based upon a bonus or incentive compensation, or equity compensation,
in the event of a restatement of CMS Energy Corporation’s or an Affiliate’s
publicly disclosed accounting statements or other illegal act, whether required
by Section 304 of the Sarbanes-Oxley Act of 2002, federal securities law
(including any rule or regulation promulgated by the Securities and Exchange
Commission), any state law, or any rule or regulation promulgated by the
applicable listing exchange or system on which CMS Energy Corporation or an
Affiliate lists its traded shares. To the degree any benefits hereunder are not
otherwise forfeitable pursuant to the preceding sentences of this
Section 5.1(g), the Board or Committee may require the Executive to repay to
Employer any amounts paid under this Agreement that are computed on the basis of
a target bonus or actual bonus under a bonus plan applicable to the Executive (a
“bonus-based payment”), if the Board or Committee determines, on the basis of
the clawback provisions in the bonus plan under which such bonus-based payments
are computed, that the Executive would have been required to make a repayment of
such bonus-based payments had they been paid to the Executive directly under
such bonus plan rather than under this Agreement. The rights set forth in this
Agreement concerning the right of CMS Energy Corporation, an Affiliate and/or
Employer to a clawback are in addition to any other rights to recovery or
damages available at law or equity and are not a limitation of such rights.

 

  (h)

Enforcement. The parties to this Agreement acknowledge that the services of the
Executive are unique and extraordinary and that a breach of any provision of
this Section 5.1 will cause irreparable harm to the Employer. Accordingly, the
Executive agrees that notwithstanding the provisions of Section 7.1 herein, the
Employer has the right to seek to enforce the noncompete and other restrictive
covenants contained in this Section 5.1 in a court of law or equity and the
Executive hereby consents to the imposition of an injunction or a temporary
restraining order or such other equitable relief as necessary to protect the
rights of the Employer under this Agreement.

Article 6. Excise Tax

 

  6.1

Excise Tax. In the event that the Executive becomes entitled to Change in
Control Severance Benefits or any other payment or benefit under this Agreement,
or under any other agreement, plan or arrangement for which Executive is
eligible with (1) the Employer, (2) any Person or Entity whose actions result in
a Change in Control, or

 

16



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

 

(3) CMS Energy Corporation or any of its Affiliates (all of such payments and
benefits collectively referred to as the “Total Payments”), and if all or any
part of the Total Payments will be subject to the tax (the “Excise Tax”) imposed
by Sections 280G and 4999 of the Code (or any similar tax that may hereafter be
imposed), then the payments and benefits to be paid or provided under this Plan
may be reduced (or repaid to the Employer, if previously paid or provided) as
provided below. In no event shall the Executive be entitled to receive a tax
gross-up payment or Excise Tax reimbursement. For purposes of this Article 6 the
terms “Excess Parachute Payment” and “Parachute Payment” will have the meanings
assigned to them by Section 280G of the Code.

For purposes of making all determinations required to be made under this Article
6 the Committee shall select in its sole discretion an accounting or other
consulting firm (other than the Employer’s and CMS Energy Corporation’s
auditors) to perform such calculations. All fees and expenses of the firm for
its services in connection with the calculations under this Article 6 shall be
paid by the Employer. The firm shall make an initial determination at the time
of a Change in Control. In addition, the Committee shall direct the firm to
submit its determination and detailed supporting calculations to both the
Employer and the Executive within 15 calendar days after the date of the
Executive’s Qualifying Termination, if applicable, and any other such time or
times as may be requested by the Employer or the Executive.

 

  6.2

The firm shall calculate the amount of any Parachute Payment and Excess
Parachute Payment due to the Executive and the related Excise Tax. The firm also
shall calculate an alternative amount referred to as the “Reduced Payment
Amount” by reducing the Executive’s payments and benefits under this Plan (which
could require repayment of amounts previously paid or provided to the Executive)
to the minimum extent necessary so that no portion of any payment, as so reduced
or repaid, constitutes an Excess Parachute Payment. If the firm determines that
any Excise Tax is payable by the Executive, then the Executive shall receive
either (i) all Payments otherwise due to him or her or (ii) the Reduced Payment
Amount described in the preceding sentence, whichever will provide him or her
with the greater after-tax economic benefit taking into account for these
purposes any applicable Excise Tax. If the firm determines that no Excise Tax is
payable by the Executive, it shall, at the same time as it makes such
determination, furnish the Executive with an opinion that he/she has substantial
authority not to report any Excise Tax on his/her federal, state, local income
or other tax return.

 

  6.3

The Employer and the Executive shall each provide the firm access to and copies
of any books, records and documents in the possession of the Employer or the
Executive, as the case may be, reasonably requested by the firm, and otherwise
cooperate with the firm in connection with the preparation and issuance of the
determination contemplated herein. Any reasonable determination by the firm as
to the amount of the Excise Tax, Parachute Payment, Excess Parachute Payment or
Reduced Payment Amount (and supported by the calculations done by the firm)
shall be binding upon the Employer and the Executive.

 

17



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

The federal, state and local income or other tax returns filed by the Executive
shall be prepared and filed on a consistent basis with the determination of the
firm with respect to the Excise Tax, if any, payable by the Executive. The
Executive shall make proper payment of the amount of any Excise Tax, and at the
request of the Employer, provide to the Employer true and correct copies (with
any amendments) of his/her federal income tax return as filed with the Internal
Revenue Service and corresponding state and local tax returns, if relevant, as
filed with the applicable taxing authority, and such other documents reasonably
requested by the Employer, evidencing such payment.

 

  6.4

Any appropriate adjustments to the amounts payable to the Executive or
previously paid to the Executive or to amounts not yet paid but due under this
Article 6 may be made to properly reflect any changes in the calculations
performed or any adjustments under Article 5. If an amount is required to be
reduced or repaid in under this Section 6, such reductions will be made to
amounts under Section 3.2 (b), 3.2(c) (except such amounts as may be deferred
under the applicable plan), and 3.2(h).

Article 7. Dispute Resolution and Notice

 

  7.1

Dispute Resolution. Any dispute or controversy between the Executive and the
Employer arising under or in connection with this Agreement (other than Article
5 of this Agreement) shall first be submitted in writing to the Committee for
attempted resolution. If such submission does not result in mutually agreeable
resolution within sixty (60) days thereof, such dispute or controversy shall be
settled by final and binding arbitration. Such arbitration shall be conducted
before a single arbitrator selected by the parties to be conducted in Jackson,
Michigan. The arbitration will be conducted in accordance with the rules of the
American Arbitration Association then in effect and be finished within ninety
(90) days after the selection of the arbitrator, and if the Executive and the
Employer are unable to agree within thirty (30) days on such a single
arbitrator, such Association shall select such arbitrator. The arbitrator shall
not have authority to fashion a remedy that includes consequential, exemplary or
punitive damages of any type whatsoever, and the arbitrator is hereby prohibited
from awarding injunctive relief of any kind, whether mandatory or prohibitory.
Judgment may be entered on the award of the arbitrator in any court having
competent jurisdiction. The Executive and the Employer shall share equally the
cost of the arbitrator and of conducting the arbitration proceeding, but each
party shall bear the cost of its own legal counsel and experts and other
out-of-pocket expenditures. Notwithstanding the foregoing, the Executive and the
Employer acknowledge that the enforcement of the Employer’s rights under Article
5 herein are unique and agree that the Employer is not limited to the remedy of
arbitration but may elect the remedy of its

 

18



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

 

choice including filing suit in a court of law or equity and the Executive
agrees that the Employer has the right to obtain an injunction and/or a
temporary restraining order to protect its rights.

 

  7.2

Notice. Any notices, requests, demands, or other communications provided for by
this Agreement shall be in writing and sent by registered or certified mail to
the Executive at the address set forth beneath his or her signature on the last
page of this Agreement or, to the Employer, at One Energy Plaza, Jackson,
Michigan 49201, Attention: Corporate Secretary. Notices, requests, demands or
other communications may also be delivered by messenger, courier service or
other electronic means and are sufficient if actually received by the party for
whom it is intended.

Article 8. Successors and Assignment

 

  8.1

Successors. Any successor (whether direct or indirect, by purchase, merger,
reorganization, consolidation, acquisition of property or stock, liquidation, or
otherwise) to the business of CMS Energy Corporation or purchaser of all or
substantially all of the assets of CMS Energy Corporation shall be required to
expressly assume and agree to perform under this Agreement in the same manner
and to the same extent that the Employer would be required to perform if no such
succession had taken place. This Agreement shall be binding upon any successor
in accordance with the operation of law.

 

  8.2

Assignment by the Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If the
Executive dies while any amount would still be payable to him or her hereunder
had he or she continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s Beneficiary. If the Executive has not named a Beneficiary, then such
amounts shall be paid to the Executive’s devisee, legatee, or other designee, or
if there is no such designee, to the Executive’s estate.

Article 9. Miscellaneous

 

  9.1

Employment Status. The employment of the Executive by the Employer is “at will”
and, subject to the Executive’s rights pursuant to this Agreement or any
separate written separation agreement entered into by the Executive and CMS
Energy Corporation, may be terminated by either the Executive or the Employer at
any time, subject to applicable law. Further, the Executive has no right to be
an officer of CMS Energy Corporation or any of its Affiliates and serves as an
officer entirely at the discretion of the Board.

 

  9.2

Entire Agreement. This Agreement supersedes any prior agreements or
understandings, oral or written, between the parties hereto, with respect to the
subject

 

19



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

 

matter hereof, and this Agreement (including the “whereas” clauses and Exhibit
A) constitutes the entire agreement of the parties with respect thereto. Without
limiting the generality of the foregoing sentence, this Agreement completely
supersedes, cancels, voids and renders of no further force and effect any and
all other change in control agreements, and other similar agreements,
communications, representations, promises, covenants and arrangements, whether
oral or written, between the Employer and the Executive and between the
Executive and CMS Energy Corporation or any of its Affiliates that may have
taken place or been executed prior to the Effective Date and which may address
the subject matters contained herein. Notwithstanding the above, this Agreement
is supplemental to and does not replace any written separation agreement entered
into between the parties that is not contingent on a Change in Control, provided
however that in no event will the Executive be entitled to payments under this
Agreement that would be duplicative of any payment and/or benefits due under
such other written separation agreement.

 

  9.3

Severability. In the event that any provision or portion of this Agreement shall
be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect, and the parties shall negotiate in good faith to
accomplish the purposes and amend this Agreement so as, to the extent possible
under the law, to carry out the original intent of the provision or portion
determined to be invalid or unenforceable.

 

  9.4

Tax. The Employer may withhold from any benefits payable under this Agreement
any authorized deductions and all federal, state, city, or other taxes as may be
required pursuant to any law or governmental regulation or ruling.
Notwithstanding anything contained in this Agreement to the contrary, if the
Executive is a “specified employee” (determined in accordance with Section 409A
and Treasury Regulation Section 1.409A-3(i)(2)) as of the Effective Date of
Termination, and if any payment, benefit or entitlement provided for in this
Agreement or otherwise both (i) constitutes a “deferral of compensation” within
the meaning of Section 409A and (ii) cannot be paid or provided in a manner
otherwise provided herein or otherwise without subjecting the Executive to
additional tax, interest and/or penalties under Section 409A, then any such
payment, benefit or entitlement that is payable during the first 6 months
following the Effective Date of Termination shall be paid or provided to the
Executive in a lump sum cash payment to be made on the earlier of (x) the
Executive’s death or (y) the first day that is more than six (6) months
immediately following the Effective Date of Termination (or, if different, the
date that qualifies as a “separation from service” (as such term is used under
Section 409A)). Each payment to be made under this Agreement shall be treated as
a separate payment for purposes of Section 409A. Notwithstanding anything
contained in this Agreement to the contrary, the Employer shall have the
unilateral right to amend this Agreement at any time for the sole purpose of
complying with Section 409A.

 

  9.5

Beneficiaries. The Executive may designate one (1) or more persons or Entities
as the primary and/or contingent beneficiaries of any amounts to be received
under this Agreement. Such designation must be in the form of a signed writing
on a form provided by the Employer. The Executive may make or change such
designation at any time.

 

20



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

  9.6

Payment Obligation Absolute. Except as otherwise provided in this Agreement and
as provided in the last sentence of this paragraph, the Employer’s and CMS
Energy Corporation’s obligations to make the payments and provide the benefits
to the Executive specified herein shall be absolute and unconditional, and shall
not be affected by any circumstances, including, without limitation, any offset,
counterclaim, defense, or other right which the Employer, CMS Energy Corporation
or any of its Affiliates may have against the Executive or anyone else. Except
as otherwise provided in this Agreement, all amounts payable by the Employer
hereunder shall be paid without notice or demand. Each and every payment made
hereunder by the Employer shall be final, but subject to the provisions of the
next sentence. If the Executive should seek to litigate this Agreement or the
subject matters addressed herein in a state or federal court, subject to the
requirements of Section 409A, to the extent applicable, (i) the Executive at
least ten (10) days prior to filing in court shall tender back to the Employer
all cash consideration paid to the Executive under this Agreement prior thereto
and (ii) any payments then or thereafter due to the Executive under this
Agreement shall be withheld until said litigation is finally resolved.

The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment, provided such other employment
is not a violation of the provisions of Article 5 herein, shall in no event
effect any reduction of the Employer’s obligations to make the payments and
arrangements required to be made under this Agreement.

 

  9.7

Contractual Rights to Benefits. Subject to approval and ratification by the
Committee, this Agreement establishes and vests in the Executive a contractual
right to the benefits to which he or she is entitled hereunder. However, nothing
herein contained shall require or be deemed to require, or prohibit or be deemed
to prohibit, the Employer to segregate, earmark, or otherwise set aside any
funds or other assets, in trust or otherwise, to provide for any payments to be
made or required hereunder.

 

  9.8

Modification. Except as otherwise provided in this Agreement, this Agreement
shall not be varied, altered, modified, canceled, changed, or in any way amended
except by mutual agreement of the parties in a written instrument executed by
the parties hereto or their legal representatives.

 

  9.9

Counterparts and Headings. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement. Signatures transmitted via
facsimile shall be regarded by the parties as original signatures. The headings
of the various sections and subsections of this Agreement shall not limit or
affect the terms and provisions of this Agreement.

 

21



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

  9.10

Representation. Each of the Executive and the Employer represents and warrants
that this Agreement is a legal, valid and binding agreement, enforceable in
accordance with its terms, and does not conflict with any other agreement to
which he, she or it is a party. The Executive acknowledges that he or she has
had an opportunity to consult with his or her legal and financial advisors
before executing and delivering this Agreement, and has read and understands
this Agreement.

 

  9.11

Applicable Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Michigan, without regard to its conflicts of laws
principles.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

22



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of this      day
of             , 20    .

 

[CMS ENERGY CORPORATION or EMPLOYER]

   

EXECUTIVE:

By:

 

 

   

Signature:

 

 

Its:

 

 

   

Printed Name:

 

 

     

Address:

 

 

       

 

 

23



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

EXHIBIT A

GENERAL RELEASE AGREEMENT

This General Release Agreement (“Agreement”), made as of the      day of
            , 20    , pursuant to Michigan law, among
                                         (the “Executive”), an individual, and
                            , a Michigan corporation (the “Employer”) is a
general release of claims against the Employer, CMS Energy Corporation and all
of their subsidiaries and affiliates (collectively the “CMS Companies”).

WHEREAS, the Executive’s employment with the Employer [will end] [has ended] on
            , 20     and [he] [she] is eligible for the receipt of severance
benefits under a Change in Control Agreement. dated as of             , 20    
between the Executive and the Employer (the “CIC Agreement”) provided that the
Executive first executes and delivers to the Employer a prescribed form of
general release attached as Exhibit A to the CIC Agreement;

WHEREAS, terms used in this Agreement that are also used and defined in the CIC
Agreement shall have the same definition in this Agreement if not separately and
differently defined herein, such terms being recognizable by initial caps; and

WHEREAS, this General Release Agreement satisfies the condition for receipt of
Change in Control Severance Benefits under Article 3 of the CIC Agreement.

NOW THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Agreement, the Executive and the Employer agree as follows:

 

1.

MONETARY AND OTHER CONSIDERATION

In consideration for the releases and the other covenants in this Agreement, the
Executive agrees and reaffirms that the only monetary and other consideration to
which [he] [she] is entitled due to the termination of employment is that
provided to the Executive pursuant to the CIC Severance Agreement, as set forth
on Attachment A attached to this Agreement.

 

2.

RETURN OF COMPANY PROPERTY

By signing this Agreement, the Executive represents and warrants that [he] [she]
has returned to the Employer all of its property and all the property of any of
the CMS Companies which the Executive had in [his] [her] possession.

 

3.

GENERAL RELEASE AND DISCHARGE BY EXECUTIVE

In consideration of the payments and commitments made by the Employer to the
Executive (described in Section 1 above), the Executive on [his] [her] own
behalf, and [his] [her] descendants, ancestors, dependents, heirs, executors,
administrators, assigns, and successors,

 

24



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

and each of them, hereby covenants not to sue and fully releases and discharges
the Employer, CMS Energy Corporation, and all of their subsidiaries and
affiliates, past and present, and each of them as well as its and their
trustees, directors, officers, agents, attorneys, insurers, employees,
stockholders, representatives, assigns, and successors, past and present, and
each of them, hereinafter together and collectively referred to as “Releasees,”
with respect to and from any and all claims, wages, demands, rights, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which the Executive now owns or holds or has at any time on or prior to
the Effective Date of Termination owned or held as against said Releasees,
arising out of or in any way connected with the Executive’s employment
relationship with the Employer or the Releasees, or the Executive’s termination
of employment or any other transactions, occurrences, acts or omissions or any
loss, damage or injury whatsoever, known or unknown, suspected or unsuspected,
resulting from any act or omission by or on the part of said Releasees, or any
of them, committed or omitted prior to the date of this Agreement, including but
not limited to, claims based on any express or implied contract of employment
which may have been alleged to exist between the Employer, the Releasees and the
Executive, or under the Age Discrimination in Employment Act of 1967 (“ADEA”),
29 U.S.C. §621, et seq, as amended by the Older Workers Benefit Protection Act
of 1990, Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq, as
amended, the Civil Rights Act of 1991, P. L. 102-1 66, the Elliott-Larsen Civil
Rights Act, MCLA §37.2101, et seq, the Rehabilitation Act of 1973, 29 U.S.C.
§701, et seq, as amended, the Americans with Disabilities Act of 1990, 42 U.S.C.
§12206, et seq, as amended, or the Persons with Disabilities Civil Rights Act,
MCLA §37.1101, et seq, as amended, or any other federal, state or local law,
rule, regulation or ordinance, and claims for severance pay, sick leave, holiday
pay, and any other fringe benefit provided to the Executive by the Employer or
Releasees except for those rights preserved by Section 3.2(i) of the CIC
Agreement. Nothing in this Agreement is intended to, nor do the Executive and
the Employer, waive the right to enforce the CIC Agreement.

 

4.

REVOCATION OF RELEASE BY EXECUTIVE

The Executive specifically acknowledges for purposes of this Agreement that:
(1) the Executive has been advised by the Employer to consult with an attorney
prior to signing this Agreement; (2) the Executive has been given [21] [45] days
to consider the release; and (3) the Executive may revoke this Agreement within
7 days of signing this Agreement. In the event of such a revocation, the
Executive will repay to Employer all funds already received under the CIC
Agreement and waive [his] [her] rights to receive any additional funds under the
CIC Agreement. Such a revocation, to be effective, must be in writing and either
(i) postmarked within 7 days of execution of this Agreement and addressed to the
attention of                     , CMS Energy Corporation, at One Energy Plaza,
Jackson, Michigan 49201, or (ii) hand delivered to                      within 7
days of execution of this Agreement. The Executive understands that if
revocation is made by mail, mailing by certified mail, return receipt requested,
is recommended to show proof of mailing. IF THE EXECUTIVE SIGNS THIS AGREEMENT
PRIOR TO THE END OF THE [21] [45] DAY PERIOD, THE EXECUTIVE CERTIFIES

 

25



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

THAT THE EXECUTIVE KNOWINGLY AND VOLUNTARILY DECIDED TO SIGN THE AGREEMENT AFTER
CONSIDERING IT LESS THAN [21] [45] DAYS AND [HIS] [HER] DECISION TO DO SO WAS
NOT INDUCED BY THE EMPLOYER THROUGH FRAUD, MISREPRESENTATION OR A THREAT TO
WITHDRAW OR ALTER THE OFFER THE SEVERANCE BENEFITS PAYABLE UNDER THE CIC
AGREEMENT PRIOR TO THE EXPIRATION OF THE [21] [45] DAY TIME PERIOD.

THIS AGREEMENT AND THE RELEASE CONTAINED IN THIS AGREEMENT SHALL BECOME
EFFECTIVE AND ENFORCEABLE ONLY AFTER THE REVOCATION PERIOD HAS PASSED.

 

5.

GOVERNING LAW AND SEVERABILITY OF INVALID PROVISIONS

This Agreement will be governed by and construed in accordance with the laws of
the State of Michigan, without regard to its conflicts of law principles. In the
event that any provision or portion of this Agreement shall be determined to be
invalid or unenforceable for any reason, the remaining provisions of this
Agreement shall be unaffected thereby and shall remain in full force and effect,
and the parties shall negotiate in good faith to accomplish the purposes and
amend this Agreement so as, to the extent possible under the law, to carry out
the original intent of the provision or portion determined to be invalid or
unenforceable.

 

6.

FULL UNDERSTANDING AND VOLUNTARY ACCEPTANCE

In entering this Agreement, the Employer and the Executive represent that they
have had the opportunity to consult with attorneys of their own choice, that the
Employer and the Executive have read the terms of this Agreement and that those
terms are fully understood and voluntarily accepted by them.

 

7.

DISPUTE RESOLUTION

The provisions of Article 7, Dispute Resolution and Notice, of the CIC
Agreement, shall apply to and govern any dispute arising under this Agreement.

 

8.

MODIFICATION

Except as otherwise provided in this Agreement, this Agreement shall not be
varied, altered, modified, canceled, changed, or in any way amended except by
mutual agreement of the parties in a written instrument executed by the parties
hereto or their legal representatives.

 

9.

COUNTERPARTS AND HEADINGS

This Agreement may be executed in one (1) or more counterparts, each of which
shall be deemed to be an original, but all of which together will constitute one
and the same Agreement. Signatures transmitted via facsimile shall be regarded
by the parties as original signatures. The headings of the various sections and
subsections of this Agreement shall not limit or affect the terms and provisions
of this Agreement.

 

26



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

Signed this      day of             , 20    .

 

 

[EXECUTIVE’S NAME]

 

[EMPLOYER’S NAME]

By:

 

 

Its:

 

 

 

27



--------------------------------------------------------------------------------

Tier IV Change in Control as of March 2012

 

ATTACHMENT A

 

28